I concur with the majority the question of "adequacy" in the case sub judice is for the trier of fact to determine. I write separately only to express my observation that "adequacy" encompasses two separate and distinct concerns. The first concern goes to whether the substance of the warning adequately advises the user of the dangers. The second concern goes to whether the warning is adequately communicated to the user. In the case sub judice, it is the latter concern which should be presented to the jury.